Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/557351     Attorney's Docket #: 114124-0332
Filing Date: 8/30/2019; claimed foreign priority to 3/15/2019
					
Applicant: Yoshinori Ito
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 12/30/2020 has been acknowledged

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. (U.S. Patent # 9,520,407 B2).
1 comprising: a substrate 10; a first wiring layer 16, provided above the substrate 10, that extends along a first direction; a second wiring layer 18, provided above the first wiring layer 16, that extends along the first direction, wherein the first wiring layer 16 includes an extended portion extending beyond an end portion of the second wiring layer 18 along the first direction; a first insulating film 17 provided on the first 16 and second 18 wiring layers; a second insulating film (47 connected to 16), extending into the first insulating film 17, that includes a first portion above an upper surface of the end portion of the second wiring layer 18 and a second portion below the upper surface of the end portion of the second wiring layer 18; and a plug {48 wherein (47 connected to 16 and (48 connected to 16 sits)], extending into the first insulating film 17, that is electrically connected to the second wiring layer 18. 
In regards to claim 2, Fukuzumi et al. show wherein the plug {48 wherein (47 connected to 16 and (48 connected to 16 sits)] is electrically connected to the second wiring layer 18 via at least the upper surface of the end portion and is electrically insulated from the first wiring layer 16 via at least the second portion of the second insulating film (47 connected to 16). 
In regards to claim 3, Fukuzumi et al. show wherein the second portion is provided along a side surface of the end portion of the second wiring layer 18. 
In regards to claim 4, Fukuzumi et al. show wherein the second portion is in contact with an upper surface of the first wiring layer 16. 
In regards to claim 5, Fukuzumi et al. show wherein the second portion is provided at the extended portion of the first wiring layer 16. 
In regards to claim 6, Fukuzumi et al. show wherein a film thickness of the second insulating film (47 connected to 16) is 1/2 or more of a width of the second portion at a height of the upper surface of the end portion of the second wiring layer 18. 
10, a first wiring layer 16 extending along a first direction; forming, above the first wiring layer 16, a second wiring layer 18 extending along the first direction, wherein the first wiring layer 16 includes an extended portion extending beyond an end portion of the second wiring layer 18 along the first direction; forming a first insulating film 17 on the first 16 and second 18 wiring layers; forming a hole {wherein (47 connected to 16 and (48 connected to 16 sits)] in the first insulating film 17, the hole {wherein (47 connected to 16 and (48 connected to 16 sits)] including a first region formed above an upper surface of the end portion of the second wiring layer 18, and a second region formed below the upper surface of the end portion of the second wiring layer 18; forming a second insulating film (47 connected to 16) in the hole {wherein (47 connected to 16 and (48 connected to 16 sits)], the second insulating film (47 connected to 16) including a first portion formed in the first region and a second portion formed in the second region; and forming a plug {48 wherein (47 connected to 16) and (48 connected to 16 sits)] in the hole {wherein (47 connected to 16) and (48 connected to 16 sits)], the plug {48 wherein (47 connected to 16) and (48 connected to 16 sits)] formed on the upper surface of the end portion of the second wiring layer 18 to be electrically connected to the second wiring layer 18. 
In regards to claim 8, Fukuzumi et al. show wherein forming a hole {wherein (47 connected to 16) and (48 connected to 16 sits)] further comprises: exposing, by the first region of the hole, at least one side surface of the first insulating film 17, and, by the second region of the hole, at least a side surface of the end portion of the second wiring layer 18. 
In regards to claim 9, Fukuzumi et al. show wherein the second insulating film (47 connected to 16) is a conformal layer in the hole {wherein (47 connected to 16) and (48 connected to 16 sits)]. 
In regards to claim 10, Fukuzumi et al. show wherein the plug {48 wherein (47 connected to 16) and (48 connected to 16 sits)] is electrically insulated from the first 17 via at least the second portion of the second insulating film (47 connected to 16). 
In regards to claim 11, Fukuzumi et al. show wherein a film thickness of the second insulating film (47 connected to 16) is 1/2 or more of a width of the second portion at a height of the upper surface of the end portion of the second wiring layer 18. 

Response
Applicant's arguments filed 12/30/2020 have been fully considered, but are not found to be persuasive in view of the modified grounds of rejections detailed above.  Applicant’s argument stating [Fukuzumi does not further disclose “first insulating film provided on the first and second wiring layers,” as recited in amended claim 1.  For example, Fukuzumi’s film is not disposed above the first wiring layer 16 and second wiring layer 18, as claimed.  Instead, film 17 is disposed between the first wiring layer 16 and second wiring 18, as shown in FIGs. 1A-B of Fukuzumi] are not found to be persuasive. 
Applicant’s statement that Fukuzumi does not further disclose “ nfirst insulating film provided on the first and second wiring layers” is not found to be persuasive since the first insulating is directly on and above the first wiring layer and directly on and below the second wiring layer.  Applicant’s statement that Fukuzumi’s film is not disposed above the first wiring layer 16 and second wiring layer 18, as claimed is not found to be persuasive and claimed.  The film is not claimed to be disposed above the first wiring layer and second wiring layer.  It is only claimed to be on the first and second wiring layers in which the Fukuzumi is detailed above as showing the claimed structure.  Applicant’s argument stating film 17 is disposed between the first wiring layer and the second wiring is correct.  However, the statement does not change the structure from the Fukuzumi structure.  The term “on” is defined as physically in contact with and supported by (a surface).   Claim 7, recites features that does not provide patentability over the applied art in a manner similar to claim 1.  Therefore, Fukuzami’s reference reads on the claimed structure as detailed above.   The dependent claims 2-6 and 8-11 

Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










3/13/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826